Stephens, J.
1. After a city has established a drainage system to carry off water from its streets, the city is under a ministerial duty to exercise ordinary care in maintaining the drains in such condition that they will not become clogged and choked, and thus cause water to overflow from the streets onto adjoining premises, to the damage of private property, both real and personal. Where the drains, as a result of an ordinary rainfall, become clogged and choked with debris, so that water collecting upon the surface of the streets overflows onto the adjoining premises, and this condition of the drains and the result therefrom could in the exercise of ordinary care have been anticipated by the city, the city is liable for the damage. Mayor &c. of Brunswick v. Tucker, 103 Ga. 233 (29 S. E. 701, 68 Am. St. R. 92); Langley v. City Council of Augusta, 118 Ga. 590 (45 S. E. 486, 98 Am. St. R. 133).
2. The petitions of the two plaintiffs, in their suits against the city to recover for damage to the dwelling house of one of the plaintiffs and to personal property of the other plaintiff, stored in the house, each of which alleged that the plaintiff’s claim had been duly filed with the governing authority of the city as required by law, set out a cause of action, and the court properly overruled the general and special demurrers to each petition.

Judgment in each case affirmed.


Jenkins, P. J., and Bell, J., concur.